Exhibit 10.13

 

   AMENDMENT NO. 2 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN      OF   
                  DOCUMENT:   WA01/3161580 NEW HAMPSHIRE THRIFT BANCSHARES, INC
                     DRAFT DATE:   3/14/07                           BOARD OF
DIRECTORS                      APPROVAL DATE:                   3/27/07

AMENDMENT

 

1.   ARTICLE III – A new subsection 3.2(d) of the Plan shall be added, effective
for the calendar 2007 plan year, to read as follows:

(d) In addition to the Supplemental Credits described in this Section 3.2, the
Administrator may make additional discretionary Supplemental Credits to the
Memorandum Account of any Participant for a calendar year; provided, however,
that in no calendar year may the amount of such discretionary Supplemental
Credit exceed twenty-five percent (25%) of the Executive’s Base Compensation
(resulting in a total possible Supplemental Credit of thirty-five percent
(35%) of Base Compensation in any calendar year).